DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of “species c” related to treatment power in the reply filed on 10/26/2022 is acknowledged.  The traversal is on the ground(s) that claim 7 is withdrawn by the Office but that the RF frequency can be set regardless of the control of the power.  These arguments are not found persuasive because the species requirement was between the controller control of a number of functions, not merely a matter of setting a setpoint.  The claim is an apparatus claim and claim 7 is related to a controller control of a non-elected controller step.  Since the controller step was non-elected, the claim was withdrawn.
The restriction requirement as originally set forth is still deemed proper, however, applicants have amended the claims to require different controller steps than initially set forth.  As such, the species requirement is now withdrawn, but would be reconsidered if applicants further vary the controller steps among elements as originally presented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appro-priate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 and 24-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/658,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are patentably indistinct including a reaction chamber, a vessel or precursor supply source, a remote plasma source and a controller.  Each set of claims is intended to produce a carbide film and includes equivalent controller steps except that the instant case requires a certain layer thickness – but that is initially addressed by claim 5 of ‘935 but, also, the selection of a particular film thickness would be an obvious selection of thickness wherein ‘935 teaches an iterative process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan 9,837,270 in view of Hanawa (2005/0211170) and as evidenced by or alternatively in further view of Meng (2012/0282756).
Varadarajan teaches an apparatus for depositing a silicon carbide layer comprising (see Fig. 3 and related text):
- a reaction chamber (310) including a substrate support (335), 
- a precursor supply, see 350/355 - the provision of a particular gas is intended use of the apparatus, the apparatus meets the claim limitations even if it is capable of the use as claimed, but, in any case, ‘270 teaches a silicon precursor to form SiCON as claimed (see col 27, lines 22-50) and claim 18),
- a remote plasma – see 360 that is supplied through a gas distributor – the source is multiport because it is understood to have at least one port entering the chamber and another port that supplies (the hydrogen) gas into the RPS.  
	In regard to the controller steps, ‘270 generally teaches a controller controlling all process steps (col 22, lines 48-60) and a process of forming and treating multiple thicknesses of SiCON layers, see claims 1-11 and (col 3, line 60-col 4, line 28), the method includes depositing a thickness, then treating with hydrogen plasma as claimed.  The teachings (while including gap fill – see col 12, lines 5-14) do not describe the plasma increasing a size of the top opening as claimed.
	In regard to the claimed thickness of each of the cycles of depositing silicon carbide, ‘270 teaches that the cycles produce a silicon carbide thickness of between about 5 and 30A.  Initially it is held that “about 5A” sufficiently overlaps “less than 5A per cycle” as claimed wherein “about” would be well understood to include values less than 5A.  It is particularly noted that since the range of “about 5-30A” necessarily includes values above 5A, the meaning of “about” is clearly intended to include values below the specific number range.  In any case, it is further and alternately argued that, as per MPEP 2144.05 I., a case of prima facia obviousness exists wherein the claimed range does not overlap with the prior art but is merely close.  In this case, at least the end points of the claimed and prior art range are the same.  One of ordinary skill would not expect a significant difference in treating a thickness of less than or just at 5A.
Hanawa teaches that it is useful to apply hydrogen to improve gap fill by etch the top edges of feature openings [0006].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the hydrogen plasma of Hanawa (and ‘270) in order to etch the openings of a device structure as Hanawa teaches that it is operable and known to do the same in order to improve gap-fill.  One would apply the hydrogen plasma of Hanawa in order to etch the openings (by modifying the step of ‘270 and/or adding an additional step), the hydrogen plasma would be modified as needed to result in the etching as described for improving gap fill.   
	The teachings as applied above are considered to meet all claim limitations – the claimed process includes a deposition, removing (i.e. etching) and deposition step that are not specifically required to be unique (fully independent) steps.  However, based on applicants arguments, the claims are intended to require distinct deposition and etching steps, and therefore the teachings of Meng are further applied.  It is noted, however, that neither instant claims or the teachings of ‘270 specifically require unique steps of deposition and the hydrogen plasma treatment wherein the deposition gas is required to be turned off during the hydrogen plasma treatment. 
	Meng teaches that it is useful to perform an HDP process in individual steps such as wherein the etch is performed after the deposition precursor is turned off [0005-018].  
	Initially, the teachings as applied above, as evidenced by Meng that HDP processes include processes wherein the deposition and etch steps are separate, and therefore, with such evidence, the teachings of Hanawa as applied to a hydrogen plasma treatment in a plasma enhanced deposition process are reasonably applied to the ‘treatment’ step of ‘270.
	In the alternative, Meng teaches that an enhanced gap fill process is performed by applying a deposition step and then pausing deposition gas to apply an edge etching process as per above, and therefore it would have been further obvious to apply a high density plasma treatment step either simultaneously during deposition or during a pause of the deposition process gas and, as per Meng, applying the same during a pause results in improved etching of the edges, which is desirable per Meng and Hanawa.
	Regarding claim 2, the entire process of ‘270 is described as a densification process.  Therefore one would apply plasma conditions that both etch and densify or two separate steps, as required.
	Regarding claim 3, ‘270 teaches a heated pedestal (col 22, lines 58-67).
	Regarding claim 4, 	the claim requires that the precursor input is downstream of the RPS – the configuration of the system of Fig. 3 is the same as the configuration of the instant application figures that relate to the claimed material, therefore the gas inlet is likewise downstream of the RPS as claimed.
	Regarding claims 5 and 6, the RPS is capacitively or inductively coupled (col 23, lines 26-35).
Regarding claim 7, ‘270 teaches an RF of 13.56 MHz (col 23, lines 26-55).
	Regarding claim 8, ‘270 teaches showerhead 320 arranged as claimed.
	Regarding claims 9 and 10, the RPS is arranged a distance from the chamber such that ionized species are generally neutralized (col 24, lines 1-20); the distance is further based on the aggressiveness of the plasma as claimed, though this is an intended use of the apparatus and met by the structure of the prior art.
	Regarding claims 11-13, the claimed use of the second gas inlet is an intended use of the apparatus (not claimed by the controller step) and would be capable of supplying such a co-reactant.  In any case, ‘270 teaches that a co-reactant is (partially converted to plasma and) supplied through the second gas inlet or otherwise through the first gas inlet (col 24, lines 23-33).
Regarding claim 14, While Hanawa is silent on the hydrogen concentration useful for etching the edges, it would have been obvious to apply any amount such that the edges are appropriately etched for better gap fill as taught, such as at least 15% by volume if that resulted in the effective top edge etch as desired by Hanawa.  Because Hanawa teaches a different motivation for applying hydrogen than ‘270, one would go beyond the 1-10% exemplified by ‘270, as needed.  
	Regarding claim 26, all elements of the claim are addressed as per above, including the silicon carbide gap fill and controller steps including hydrogen in at least 15% by volume.  As previously noted, the various (supporting remote plasma generating, delivery and controlling) means are interpreted under 112(f) as a pedestal, remote plasma generator, gas inlets and controller and their equivalents.
	Regarding claim 27, the controller steps are repeated as above.
	Regarding claim 28, ‘270 teaches a k of less than 4.0 (col 21, lines 40-50).
	Regarding claim 29, as per above, the system is capacitively coupled and the process includes applying hydrogen in a ground state (claim 2 of ‘270 and ‘579 col 2,lines 40-50).

Claims 15-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (‘270) in view of Varadarajan (9,371,579), Hanawa (2005/0211170) and as evidenced by or alternatively in further view of Meng (2012/0282756).
The teachings of ‘270, Hanawa and Meng are described above and include all elements of claim 15 except for the “multiport gas distributor” and the claimed hydrogen concentration.  
The hydrogen concentration limitation is met as per claim 14 above and the details will not be repeated.  In regard to the multiport gas distributor, that limitation is functional language as previously noted and the limitation is met by a showerhead.  
Varadarajan ‘579 teaches that in a CVD apparatus, a remote plasma is fed into the chamber via showerhead 106 and with a relaxation zone (138) in order to relax a significant portion of the (hydrogen) radicals in a silicon carbide film-forming process (Fig. 1 and related text).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to introduce the plasma of ‘270 through a showerhead and relaxation zone as ‘579 teaches that such is an operable manner of feeding a remote plasma to a substrate and conducting such a process.  As per (claim 9) above, ‘270 already teaches a control of the structure to minimize/control the reactive species.
The combination meets all of the requirements of claim 15.
	Regarding claim 16, as per above the relaxation zone is taught.
	Regarding claim 17, ‘579 teaches the same ratio, see claim 10.
Regarding claim 18, distributor/showerhead is arranged as claimed per Fig. 3.
	Regarding claim 19, the gas ports occupy between 5-20% of the showerhead space, see col 4, lines 6-35.
	Regarding claim 20, the distributor includes an ion filter (col 3, lines 50-52).
	Regarding claim 21, the teachings do not specifically include an additional gas inlet, but as per MPEP 2144.04 VI. B. a duplication of parts is obvious without a showing of criticality.  To include another inlet would be an obvious modification for supplying additional gases.
	Regarding claim 24, as per above, the plasma is inductively coupled (therefore including a coil), ‘579 also teaches a plasma controller (col 2, lines 15-35).
	Regarding claim 25, as per above, ‘270 teaches repeating the gap fill steps and as per claim 1 the require thickness of each cycle being less than 5A.

Response to Arguments
Applicant’s arguments, see arguments filed 10/26/2022, with respect to the rejections of instant claims under 102/103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and further in view of Meng.
In regard to the restriction (species) requirement, the significant amendments to the claims have made the species requirement untenable, or, at least, no longer of importance as the Markush groups in the independent claims have been deleted.  Therefore the Office withdraws the requirement and claim 7 is herein examined.  Because the withdrawal is based on the claim amendment, the finality of the examination is maintained.
The claims in the related case, Application 17/658,935 have been similarly amendment and the Double Patenting rejection is maintained.
Applicants have overcome 112 rejections by amendment.
In regard to the prior art rejections, it is noted that ‘270 teaches all elements of the claims except the control of the radical species to increase a size of an opening in the feature – but this is remedied by the teachings of Hanawa (and alternatively Meng).
Applicants argue on p12 that ‘270 does not increasing the opening size but also that ‘270 does not teach the claimed range of cycle thickness, but, as per above, the Office takes the dual positions that the teachings sufficiently include “less than 5A” but at the same time make obvious such a teaching by closeness of the range.
The teachings of Hanawa (and Meng) are applied to address the claimed hydrogen concentration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715